DETAILED ACTION
Status of Claims
	Claims 1-20 are pending.
	Claims 15-20 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objection to claim 4 is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 January 2021 was filed after the mailing date of the Non-Final Office action on 6 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 2015/0001093) in view of Fernihough et al. (US 2001/0048972).
Regarding claim 1, Carter discloses a system for electrochemical machining of a component (title = a system for machining a workpiece), the system comprising:
An electrode (116) located within an internal passage (112) and electrically isolated from the component (abstract, [0017]-[0018]);
An electrolyte supply (e.g. 316) for circulating an electrolyte (314) in a gap between the electrode and the component [0016], [0029]-[0031];
A power supply (304) for applying a voltage between the electrode and the component to facilitate smoothing the interior surface (abstract, [0028]); and
A remover (ECM system; 300) (e.g. reversing the polarity using ECM, [0032]) for completely removing the electrode from within the internal passage after smoothing the interior surface.  
Carter discloses the claimed invention as applied above.  Carter discloses the system comprising an etching solution of the system (300) (i.e. to carry out electrochemical machining removal of the electrode).  Carter does not disclose the remover comprising a corrosion resistant coating.
Fernihough discloses a system comprising a shielding coating (7) of wax to selectively protect the inner surface of a gas turbine component (1) during an electrolytic process.  Fernihough discloses wherein the shielding material is easily applied and removed (abstract, [0006]).   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising a corrosion resistant coating such as wax because Fernihough teaches that inner surfaces of gas turbine components can be selectively shielded from a galvanic process.  It would have been obvious to produce the system 
Regarding claim 2, Carter discloses wherein the electrode (116) is positioned within the internal passage (112) (Figure 1, [0024]).  The claimed “formed…using an additive manufacturing apparatus” is directed towards the process of forming the electrode and does not further limit the claimed electrode of the system.  Moreover, Carter discloses forming the electrode by additive manufacturing [0024].  The removal of the electrode of Carter is carried out by electrochemical machining which intrinsically includes an etching electrolyte [0032].  Regarding the claimed “configured to be circulated into the internal passage…after removing the electrolyte” is claim language directed towards the manner of operating the claimed device which does not structurally distinguish the claimed system from the system of Carter (MPEP § 2114 II).  Further, the claim language is directed towards the material worked upon which does not further limit the claimed system (MPEP § 2115).  The wax shield of Fernihough provides the necessary shielding to prevent contact.  
Regarding claim 3, Carter in view of Fernihough disclose the claimed system as described above.  The method steps claimed including “is removed from within the internal passage after removing the etching solution from within the internal passage” is directed towards the manner of operating the claimed system and does not further limit the claimed system (MPEP § 2114 II).  The act of deposition is not required.  Moreover, Fernihough discloses applying and removing the wax [0006].  
Regarding claim 4, Fenihough discloses the shield as wax [0006].
Regarding claim 5, the claim language is directed towards a process of heating or etching.  The claimed system is not structurally limited by the claimed process.  Moreover, Fernihough discloses removal by heating [0027].  
Regarding claim 6, Carter discloses wherein the electrode (116) is a solid electrode [0018].  
Regarding claim 14, Carter discloses the claimed invention as applied above.  Carter discloses forming at least one electrode (abstract) which indicates that more than one electrode may be present.  Further the duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).  It would have been obvious to dispose the plurality of electrodes within the internal passage and configure the power supply to connect with each of the electrodes.  
Claims 1, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0230396) in view of Xiang et al. (GB 2429465).
Regarding claim 1, Lee discloses a system (title), comprising:
An electrode (100) located within a hole (102) and isolated from the airfoil (104) (i.e. at least one insulated section, abstract);
An electrolyte flowing between the electrode and the airfoil [0010];
A power supply to facilitate electrochemical machining including smoothing [0010], [0018];
A remover (i.e. ECM system) (i.e. upon completion of the hole treatment process, the electrode is removed in order to utilize the cooling holes of the airfoil, [0002]).
Lee discloses the claimed invention as applied above.  Lee does not disclose the ECM system comprising a corrosion resistant coating.  

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising a corrosion resistant coating because Xiang discloses that it is conventional for turbine components to comprise corrosion resistant coatings to enjoy a longer operational lifetime (pg. 2 para 3). 
Regarding claim 7, since the electrode of Lee is inserted into the hole, it has the claimed flexibility.  Further, the claimed term ‘flexible’ does not required a specified degree of flexibility. The electrode of Lee includes end portions that read on the claimed leader which are capable of being pushed or pulled.  The phrase “after removing the electrolyte” is claim language directed towards the manner of using the claimed system which does not further structurally limit the claimed system.  
Regarding claim 8, Lee discloses wherein the hole has a first and second cross-section that vary in size [0016].
Claims 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0230396), Xiang et al. (GB 2429465) and in further view of Burger et al. (DE 102012102325). 
Regarding claim 9, Lee in view of Xiang discloses the claimed invention as applied above. Lee discloses the electrode (100) comprising a plurality of conductive and non-conductive regions (abstract).  Lee is silent in regards to the makeup of the electrically conductive portions, therefore in order to practice the invention of Lee one of ordinary skill in the art would necessarily look to the art for workable electrode materials and arrive at the 
Regarding claim 10, the plurality of uninsulated sections (110) of Lee are not next to each other, however, Lee teaches that the sections (108, 110) may be variably selected positions based on the intended function of the electrode, therefore at the time of the invention it would have been obvious to position the uninsulated regions next to each other [0014].  The act of assembling does not further structurally limit the claimed system.  
Regarding claim 11, the phrase “the first portions…are sized to provide electrical isolation between the electrode and the workpiece” does not require a particular size.  The electrode portions or sections of Lee are isolated from the workpiece (Figure 1).  Lee teaches wherein the electrode is formed on insulated sections.  Given the insulating sections formed with conductive sections, the coating of electrically conductive material as described by Burger may be formed on the insulating portions to produce the electrode with both sections.  The terms “first portions” and “second portions” is particularly broad. 
Regarding claim 13, Burger discloses electroplating metal as the electrode material (page 4).     
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0230396), in view of Xiang et al. (GB 2429465), in view of Burger et al. (DE 102012102325) and in further view of Tacussel (FR 2469202).
Regarding claim 12, Lee, Xiang and Burger disclose the claimed invention as applied above.  The combination fails to disclose wherein each of the first portion is made from a rigid plastic material, and each of the second portions is made from a soft plastic material. 
Tacussel discloses wherein an electrode may be produced with a binder material including a hard or flexible plastic to produce the desired electrochemical characteristics and mechanical and physical properties (page 3, page 9).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising soft and rigid plastic material because Tacussel teaches that electrodes can be produced with hard or flexible plastic binder materials in order to control the electrochemical properties and other mechanical and physical properties.  It would have been obvious to produce the electrode of Lee in view of Xiang and Burger with hard or flexible binder material in order to fine tune the properties of the electrode.  

Response to Arguments
Applicant's arguments filed 6 January 2021 have been fully considered.  The remarks are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795